By the whole Court.
The writ of replevin, recited in the defendant’s plea, has no relation to the plaintiff’s suit against Ilillhouse, on which the pink-root was attached; nor was the plaintiff a party to the bond taken on said replevin, nor can he take any benefit thereof for obtaining satisfaction of the judgment which he recovered in said suit; — therefore, ho ought not to be affected thereby.
*276A writ to replevy goods taken by attachment, is not an adversary suit, bnt a mandatory precept, which ought to be directed to the officer who served the attachment, requiring him to re-deliver the goods to the defendant in the original action; to give notice thereof to the plaintiff at whose suit they were attached, and to return the writ of replevin to the court to which the attachment was made returnable. On granting such writ of replevin, the justice ought to take bond, with sufficient surety, to the plaintiff at whose suit the goods were attached, in a sum sufficient to satisfy the judgment which the plaintiff may recover on said suit; for, by the re-plevin, the pledge, which the plaintiff holds for the security ■of his debt, is changed.
The writ of replevin, recited in the defendant’s plea, is not grounded on any attachment, but contains an action of trespass agáinst the present defendant, for a wrongful taking of the goods ordered to be replevied, and the bond was taken to him; therefore, he alone can take the benefit of it. This mode of replevin is irregular, and not warranted by law.— Judgment was, therefore, for the plaintiff.